release number release date legend org name of organization num ein number datel effective date internal_revenue_service - jun uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num org dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law amended sec_501 to reflect a twofold change under sec_501 first it makes it clear that a social_club may receive some investment_income without losing its exempt status second it permits a higher level of income from nonmember use of club facilities than was previously allowed in addition public law defines gross_receipts as those receipts from normal and usual activities of a club including charges admissions membership fees dues assessments investment_income and normal recurring capital_gains on investments but excluding initiation fees and capital contributions public law also states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of the social club's facilities or services by the general_public thus a social_club may receive investment_income up to the full percent amount of gross_receipts if a club receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the percent formula that is unusual income is not to be included in the gross_receipts of the club your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law as a result it has been determined that you are not operating as a social_club within the meaning of sec_501 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective date you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning after datel if you have not already done so you have executed the form_6018 agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to local taxpayer_advocate office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_88 6a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org exhibit a legend org name of organization datel effective date state name of state issue revocation of c organization facts the organization does not meet the requirements under sec_501 the organization conducts motocross races on an ongoing basis in which non-members participate as both racers and spectators gate fees are charged to non-members race fees are charged to all racers including members and non-members with the exception of member racers who have earned free races through hours worked at facility the organization did not keep records per revproc_71_17 the non-member income from this activity generates net profits for the organization the organization has nonmember income in excess of of total income the organization’s website states we are a non-profit organization no one is paid if we did not run races we would not be here and it is that simple also on the website in the q a section it states all that is needed to race at org’s events is an ama card and a district card from any district within in the us law reg sec_1_501_c_7_-1 states the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities reg sec_1_501_c_7_-1 states a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non- profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes form 886-acrev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org exhibit a however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 internal_revenue_manual c states organizations can receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within the not more than of gross_receipts should be derived from the use of the social club’s facilities or services by the general_public nonmembers internal_revenue_manual states the organization and operation of a club in a manner which constitutes a subterfuge for doing business with the public is inconsistent with the term club as used in sec_501 and disqualifies it from exemption revproc_71_17 ' 1971_1_cb_683 sec_1 states where a club makes its facilities available to the general_public to a substantial degree the club is not operated exclusively for pleasure recreation or other non-profitable purposes a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public as an audit_standard this factor alone will not be relied upon by the service if annual gross_receipts from the general_public for such use is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for such use is five percent or less of total gross_receipts of the organization this is the minimum gross_receipts standard status of non-members it will be assumed for audit purposes that nonmembers are the guests of the member provided payment for such use is received by the club directly from the member s or the member’s employer for the following a b where a group of eight or fewer individuals at least one of whom is a member uses the club facilities where percent of more of a group using the facilities are member sec_2 in all other situations a host guest relationship will not be assumed but must be substantiated the club must maintain books_and_records of each such use and the amount derived therefrom this requirement applies even though the member pays initially for such use in each instance the record must contain the following information a b o a o h_r the date the total number in the party the number of nonmembers in the party the total charges the charges attributable to nonmembers the charges paid_by nonmembers form 886-a ev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org exhibit a g where a member pays all or part of the charges attributable to nonmembers a statement signed by the member indicating whether he has been or will be reimbursed for such nonmember use and if so the amount of the reimbursement h where the member’s employer reimburses the member or makes direct payment to the club for the charges attributable to nonmembers a statement signed by the member indicating the name of his employer the amount of the payment attributable to the nonmember use the nonmember’s name and business or other relationship to the member and the business personal or social purpose of the member served by the nonmember use the use of club facilities must serve some personal or social purpose of the employee-member or some direct business objective of the employee- member the mere use of club facilities for the accommodation of the member’s employer does not serve a business personal or social purpose of the member ifa large number of nonmembers are involved and they are readily identifiable as a particular class of individuals the member may record such class rather than all of the names and where a nonmember other than the employer of the member makes payment to the club or reimburses a member and a claim is made that the amount was paid gratuitously for the benefit of a member a statement signed by the member indicating the donor’s name and relationship to the member and containing information to substantiate the gratuitous nature of the payment or reimbursement i failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure taxpayers position taxpayer requested to no longer be classified as an sec_501 organization taxpayer has filed form_1120 for the tax years ended date board member with treasurer agreement stated the organization does not comply with the operational requirements of a c organization per the initial field interview with agent in particular board member and treasurer stated the organization receives approximately of its income from non-member sources officer stated the organization could not survive without the significant non-member income from the organization's motocross racing events agent notes that officer is currently the president of the organization agents position agent could not confirm through the examination that the organization received approximately of its income from nonmember sources due to the organization not keeping records that separated member vs nonmember income however agent did confirm that a minimum of of the total income was from nonmember sources see attached analysis form 886-acev department of the treasury - internal_revenue_service page -3- form_88 a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended org exhibit a agent also determined the organization could not show that substantially_all of the activities were for pleasure recreation and other non-profitable purposes the facts and circumstances agent considered included frequency of use of the club facilities by nonmembers the organization has ongoing motocross races in which nonmembers participate during the year under examination the organization conducted race days the website contained the statements if we did not run races we would not be here and it is that simple and all that is needed to race at org’s events is an ama card and a district card from any district within in the us whether the nonmember income generated net profits agent found that the nonmember income generated a net profit for the organization on each race day through agent’s analysis of the race day balance sheets agent noted in the bylaws article vii section stated all persons entering the club property on the day of an event either org or rentals will be considered an associate member for that day only their membership will expire at the end of the day per irm consideration should be given whether the organization is a business operation rather than a club when the initiation charges or dues are so low that one time or transient use of the facilities by the general_public are encouraged the gate fee for nonmembers on race day is dollar_figure this would constitute a low associate membership fee which encourages public use on race day per the website all that is needed to race at org’s events is an ama card and a district card from any district within the us also on the website is the statement org is an organization of riding enthusiasts specializing in motocross racing we have our own track just west of state and hold many events there during the year org is listed for june and august this statement appears to be prima facie evidence that the organization is inviting the public to participate in the organization’s activity conclusion agent recommends revocation of the exempt status of the organization due to non-compliance with the requirements for a c organization the issues agent found are as follows nonmember use of facility on an ongoing basis for motocross racing events in which non- members are not bona-fide guests of members nonmember income is greater than of total income nonmember income generates profits for the organization operation of a club in a manner which constitutes a subterfuge for doing business with the public on race days form 886-a cev department of the treasury - internal_revenue_service page -4- tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service eastern boulevard york pa jul taxpayer_identification_number form tax_year s ended december person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number v thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v
